DETAILED ACTION       

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to communications filed on 05 January 2021. Claims 1-10 were cancelled by the applicant on 09 March 2018. Claims 11-30 were added by the applicant on 09 March 2018. Claims 11-30 were amended by the applicant on 21 September 2020. Claims 11-30 are currently pending for examination.

Priority
This application claims foreign priority to application FR15-58768 filed on 17 September 2015. This application is a 371 of PCT/EP2016/071875 filed on 15 September 2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 January 2021 was filed after the mailing date of the Notice of Allowance on 06 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instant invention is to encode an image divided into blocks of a set of images, each block being encoded according to one of a plurality of encoding modes including at least one temporal correlation prediction encoding mode utilizing a plurality of images, a motion estimation vector search area is defined in a second image of the set of images, distinct from the first image  and  previously  

	The closest prior art of record:
Amitay et al., United States Patent Application Publication 2013-0136181 A1 – CACHE PREFETCH DURING MOTION ESTIMATION.
This document discloses an apparatus having a cache and a processor. The cache may be configured to (i) buffer a first subset of reference samples of a reference picture to facilitate a motion estimation of a current block and (ii) prefetch a second subset of the reference samples while a first search pattern is being tested. The first search pattern used in the motion estimation generally defines multiple motion vectors to test. The reference samples of the second subset may be utilized by a second search pattern in the motion estimation of the current block. The prefetch of the second subset may be based on a geometry of the first search pattern and scores of the motion vectors already tested. The processor may be configured to calculate the scores of the motion vectors by a block comparison of the reference samples to the current block according to the first search pattern. (Abstract)

Huang et al., United States Patent Application Publication 2010-0266043 A1 – DESIGN OF LOW POWER VIDEO COMPRESSION CHIPSET FOR PROTABLE APPLICATION.
This document discloses a data reading method for motion estimation in a video processing chipset is provided. The video processing chipset is coupled to an external memory device, wherein a first frame is stored in the external memory device. In the data reading 

The prior art of record in combination do not disclose, with respect to independent claims 11, a method for encoding a first image in a set of images, the first image divided into blocks, and each block being encoded according to one among a plurality of coding modes that includes at least one prediction by temporal correlation coding mode utilizing a plurality of images from the set of images, the method comprising, for a current block of the first image: defining, in a second image of the set of images that is distinct from the first image and previously encoded according to a predefined encoding sequence for the images of the set of images, a single search area for motion estimation vectors; loading the data of the single search area into a cache memory; determining a motion estimation vector of the current block by searching the single search area loaded in the cache memory, the motion estimation vector pointing to a block of the search area correlated to the current block; and using the motion estimation vector to decide the encoding of the current block according to one among the plurality of coding modes, wherein the single search area comprises a set of data of the second image comprising data of a block of the second image that is co-located with the current block, and wherein at least a portion of the single search area has substantially a shape of an ovoid portion.
	Amitay discloses that an initial subset of the reference samples of a reference picture is buffered in a cache of the circuit, and further that an initial search pattern used in the motion 

In addition, the arguments presented in the applicant's argument entered on 21 September 2020, the examiner believes is persuasive in describing how the claim language differentiates from the applied prior art presented in the previous action. As a result, the 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance.”

Claims 11-30 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DANIEL A TOWE whose telephone number is (571)270-0718.  The examiner can normally be reached on M-F: 8am-4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH DANIEL A TOWE/Examiner, Art Unit 2481                                                                                                                                                                                                        

/WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481